PER CURIAM.
Plaintiff and various amici curiae challenge inclusion in the tax bases of state and federally chartered commercial banks, for the purpose of the New Jersey corporate business tax, of the value of federal, state and local obligations and the income therefrom. After losing in the Tax Court, they appealed here. We are completely satisfied with the determination of the Tax Court and therefore affirm substantially for the reasons expressed by Judge Richard M. Conley in his opinion, reported at 6 N.J.Tax 462 (Tax Ct.1984).